UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
JOSIRIS HERNANDEZ,

                                     Plaintiff,
                                                                                     OPINION AND ORDER
                  -against-
                                                                                     17 Civ. 05891(JCM)
NANCY A. BERRYHILL
Acting Commissioner of Social Security,

                                    Defendant.
--------------------------------------------------------------X

         Plaintiff Josiris Hernandez (“Plaintiff”) commenced this action pursuant to 42 U.S.C. §

405(g), challenging the decision of the Commissioner of Social Security (the “Commissioner”),

which denied Plaintiff’s application for Supplemental Security Income (“SSI”) benefits, finding

him not disabled within the meaning of the Social Security Act (the “Act”). 1 (Docket No. 2).

Presently before this Court are (1) the Commissioner’s motion for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, (Docket No. 26), and (2)

Plaintiff’s motion seeking reversal and remand of the Commissioner’s decision, (Docket No.

39). 2 For the reasons set forth herein, the Commissioner’s motion is denied, Plaintiff’s motion is

granted, and the case is remanded for further proceedings consistent with this opinion.




1
 This action is before the Court for all purposes on consent of the parties, pursuant to 28 U.S.C. § 636(c). (Docket
No. 23).
2
  The parties’ briefs in support of their motions are hereinafter referred to as “Def. Br.,” “Pl. Br.” and “Def. Reply,”
respectively. (Docket Nos. 27, 40, 43). All page number citations to briefs refer to the page number assigned upon
electronic filing.


                                                           1
    BACKGROUND

         Plaintiff was on born on September 16, 1991. (R. 3 23). On May 23, 2014, Plaintiff

applied for SSI, alleging disability beginning September 1, 2003. (R. 123-131). The Social

Security Administration (“SSA”) denied Plaintiff’s application, and Plaintiff requested a hearing

before an administrative law judge (“ALJ”). (R. 86-91, 95-97). Plaintiff, appearing pro se, and

his mother testified before ALJ Marissa Ann Pizzuto on May 11, 2016. (R. 40-74). On

November 10, 2016, ALJ Pizzuto issued a decision finding that Plaintiff was not disabled and

therefore not eligible for SSI. (R. 10-27). The Appeals Council subsequently denied Plaintiff’s

request for review on June 20, 2017, and the decision of the ALJ became the Commissioner’s

final decision. (R. 1-7).

A. Plaintiff’s Medical Treatment

         The administrative record contains medical records from treatment that Plaintiff has

received for his physical and psychiatric conditions.

1. Treatment Related to Physical Impairments

         Plaintiff had a physical examination at St. Luke’s on December 26, 2013. (R. 240).

Notes from his examination indicated no chronic health problems. (R. 240). On April 2, 2014,

Plaintiff visited Deepti Patel, M.D. (R. 247). Plaintiff reported that he suffered from headaches

for the past six months. (R. 247). Plaintiff stated that his headaches occurred almost daily, lasted

for several hours and were not relieved by Advil. (R. 247) Plaintiff reported that he watched

television and played video games frequently during the daytime, slept about eleven to twelve

hours, and went to the gym three to four times per week. (R. 247). Dr. Patel indicated that



3
 Refers to the certified administrative record of proceedings related to Plaintiff’s application for social security
benefits, filed in this action on November 9, 2017. (Docket No. 16). All page number citations to the certified
administrative record refer to the page number assigned by the SSA.

                                                            2
Plaintiff had a deviated nasal septum and suffered from frequent headaches. (R. 248). Dr. Patel

recommended decreasing the amount of time Plaintiff spent watching television and playing

video games and making other lifestyle changes such as drinking more water and taking Advil.

(R. 247).

       Dr. Patel completed a physician’s functional assessment form for the New York City

Human Resource Administration on May 14, 2014. (R. 254). She stated Plaintiff carried

diagnoses of headaches, asthma and sinus infections. (R. 254). Dr. Patel noted that Plaintiff was

alert, had some developmental delay, and that he communicated well but required supervision.

(R. 254). Dr. Patel declined to opine on Plaintiff’s functional capacity pending his head scans

and CT results. (R. 254).

2. Treatment Related to Mental Impairments

       Psychotherapy notes, dated January 7, 2014, indicated that Plaintiff has a diagnosis of

bipolar disorder (not otherwise specified). (R. 236). The notes stated that Plaintiff may also

suffer from borderline intellectual functioning and problems with his primary support group. (R.

236). In a letter dated February 7, 2014, Murtuza Gunja, M.D., and Rayner Berrios, LCSW,

reported that Plaintiff had been receiving psychiatric services at St. Luke’s Psychiatric Recovery

Center since March 24, 2011 and carried diagnoses of Bipolar Disorder (not otherwise specified)

and Impulse-Control Disorder (not otherwise specified). (R. 244). Plaintiff was prescribed

Risperdal, an antipsychotic medication. (R. 244). Plaintiff attended “monthly weekly individual

psychotherapy sessions” with Mr. Berrios and monthly psychopharm management with Dr.




                                                 3
Gunja. (R. 244). The February 7, 2014 letter stated that Plaintiff was “currently psychiatrically

stable.” (R. 244).

       On April 2, 2014, Dr. Patel described Plaintiff as a “boy with borderline intelligence and

profound receptive and expressive language impairment.” (R. 247). In his late adolescence, he

was diagnosed with bipolar affective disorder. (R. 247). On May 23, 2014, Dr. Gunja completed

a physician’s functional assessment form for the New York City Human Resources

Administration. (R. 253). Dr. Gunja listed Plaintiff’s current diagnoses as bipolar disorder (not

otherwise specified), impulse control disorder (not otherwise specified), and borderline

intellectual functioning. (R. 253). Dr. Gunja indicated that Plaintiff did not display overt

psychiatric symptoms, but he had issues with anger management. (R. 253). Plaintiff reported

poor sleep and anger issues. (R. 253). Dr. Gunja also noted slightly slurred speech. (R. 253). Dr.

Gunja reported that a low dose of Risperdal had been prescribed to treat Plaintiff’s anger and

impulsivity. (R. 253). Dr. Gunja did not opine on Plaintiff’s functional capacity because an

occupational therapist’s formal assessment was required. (R. 253).

       Plaintiff attended regular psychotherapy management sessions with physicians and

therapists within the Mount Sinai network. On December 18, 2014, Plaintiff attended a

psychotherapy appointment with Dr. Gunja. (R. 396). Plaintiff stated he ran out of medication,

but noted no major side effects. (R. 396). Plaintiff indicated that he had difficulty falling asleep

and had ongoing conflicts at home with his parents. (R. 396). On the same day, Plaintiff told Mr.

Berrios that he was “doing OK” notwithstanding his interpersonal issues with his parents. (R.

394). On January 6, 2015, Mr. Berrios reported that Plaintiff was currently working part time at

a supermarket with his father and uncle, was “motivated to work,” and had “been stable for a

long period of time.” (R. 389). Similarly, on January 16, 2015, Plaintiff told Dr. Gunja he was



                                                  4
“happier” although he had a “heightened intensity of emotions, including anger in his chest in

response to stressors.” (R. 386). Plaintiff did not take his dose of Risperdal the previous night,

but indicated that he slept well without it. (R. 386). Dr. Gunja prescribed Plaintiff Clonidine on

a trial basis for his agitation and impulsivity and to help him sleep at night. (R. 386).

       On February 19, 2015, Plaintiff reported feeling “depressed and sad” as a result of

“miscommunication and arguments” with his mother. (R. 380). Dr. Gunja found that Plaintiff

was “slightly irritable but at baseline.” (R.380). On March 2, 2015, Plaintiff continued to

express anger at his family and indicated that they had difficulty understanding him as a result of

his speech impediment. (R. 372). Mr. Berrios found that Plaintiff was “psychiatrically stable.”

(R. 372). In a psychological assessment, dated March 25, 2015, Mr. Berrios documented

Plaintiff’s tumultuous relationship with his parents, noting Plaintiff’s mother’s history of

depression and anxiety and his father’s alcoholism. (R. 363). Mr. Berrios reported that Plaintiff

had a history of learning disabilities and special schooling. (R. 364). He further listed him as

“unemployed” and “disabled.” (R. 364). While Plaintiff had “few friends,” he had “a strong

family support system” and was “highly motivated to work or attend a pre-vocational training.”

(R. 364-65).

       On April 2, 2015, Plaintiff called Dr. Gunja saying he was “feeling anxious,” “scared for

no reason,” and felt “physically agitated.” (R. 362). On April 9, 2015, Mr. Berrios observed that

Plaintiff appeared stable and was working on improving his communication with his family. (R.

360). On that same day, Plaintiff reported to Dr. Gunja that he was still having conflicts with his

mother. (R. 357). Plaintiff stated he did not like taking Clonidine because it resulted in excessive

sedation and indicated that he preferred Risperdal, which kept him “calm and with even mood.”

(R. 357). Dr. Gunja noted that Plaintiff “[w]ants to ultimately work.” (R. 357).



                                                  5
       Plaintiff attended his first therapy session with Rosalind Ventura, LCSW, on May 15,

2015. (R. 286). Ms. Ventura found Plaintiff “pleasant and cooperative” and “[s]table within

established limits.” (R. 287). Plaintiff’s chief complaint was having “too many things in [his]

head.” (R. 287). He was unable to focus on school because he worried about his family. (R.

287). On May 21, 2015, Plaintiff told Dr. Gunja he had been “forgetting more things lately” and

complained of poor sleep and memory issues. (R. 284). He suffered from poor short term recall

of simple tasks such as feeding his fish and drinking water. (R. 284). Plaintiff informed Dr.

Gunja that he had been attending Fountain House, a vocational program, and was motivated to

enroll in a GED program beginning that month. (R. 284). Dr. Gunja informed Plaintiff that

Plaintiff would start seeing a new psychiatrist. (R. 284).

       Plaintiff saw his new psychiatrist, Nicholas Jesus Perez, M.D., on July 27, 2015. (R.

277). Plaintiff reported memory loss over the last two months with no recent changes in his

medication. (R. 277). Plaintiff did not present any depressive, manic or psychotic symptoms. (R.

277). On August 14, 2015, Plaintiff told Ms. Venutra that he was “doing well” and that there

was “less conflict at home.” (R. 275). Plaintiff was taking his full dosage of medication and was

able to sleep and feeling less worried. (R. 275).

       At a psychotherapy appointment on September 14, 2015 with Chelsy Spencer, LMSW,

Plaintiff spent most of the session discussing his family relationships. Plaintiff stated he was out

of medication while his insurance was pending, but he did not display any psychotic symptoms.

(R. 268). On September 21, 2015, Plaintiff reported to Dr. Perez that he felt well and did not

display depressive, manic or psychotic symptoms. (R. 259). Plaintiff was not getting along with

his mother, but Dr. Perez observed that Plaintiff was using good coping strategies. (R. 259).




                                                    6
       At an appointment with Ms. Spencer on September 25, 2015, Plaintiff denied

experiencing psychotic symptoms but stated he had difficultly expressing himself and speaking

with others, possibly the result of a language disorder. (R. 436). The mental status exam findings

were unremarkable and Plaintiff remained “stable within established limits.” (R. 436). On

October 26, 2015, Dr. Perez observed that Plaintiff was “feeling well today” and Plaintiff denied

depressive, manic or psychotic symptoms. (R. 429). Plaintiff noted that he felt sedated during

the day while taking his medication, but the medication otherwise appeared to be helping him.

(R. 429).

       On December 12, 2015, Ms. Spencer determined that Plaintiff was “compliant w[ith] his

medication,” “intermittently compliant w[ith] his treatment” and had missed several

appointments. (R. 423). Plaintiff was “not high risk.” (R. 423). The providers at Mount Sinai

subsequently stopped treatment because they were unable to reach Plaintiff. (R. 417, 421, 422,

425, 428).

       On May 10, 2016, Plaintiff informed Dr. Deepti Patel that he was suffering from visual

hallucinations and he had been hospitalized in the Dominican Republic for one week as a result

of his hallucinations. (R. 413). The ALJ mailed a request to Centro Medico Siglo 21 for

Plaintiff’s hospitalization records. (R. 232). The records from Plaintiff’s hospitalization are not

included in the administrative record because the post office returned as undeliverable the ALJ’s

request. (R. 231). Plaintiff told Dr. Patel he was ready to return to his psychiatric appointments.

(R. 413). Plaintiff lost weight, and his mother reported that Plaintiff had tantrums, washed his

hands excessively and changed his underwear frequently throughout the day. (R. 413-14).

Plaintiff’s mother also told Dr. Patel that Plaintiff saw angles when looking at the sky. (R. 414).

Dr. Patel referred Plaintiff for a psychiatric follow up. (R. 414-15).



                                                  7
       Plaintiff also saw Jessica Roca, LMSW, on May 10, 2016. (R. 416). Plaintiff further

discussed his hospitalization in the Dominican Republic. (R. 417). He stated he was “seeing

demons and need[ed] to kill those demons with a knife.” (R. 417). Ms. Roca indicated that she

would refer Plaintiff to Dr. A. Hickner. (R. 417).

B. Consulting Physicians

       The administrative record contains evaluations by three consulting physicians.

1. Michael Kushner, Ph.D.

       Michael Kushner, Ph.D. conducted a psychiatric evaluation on June 27, 2014. (R. 255).

Plaintiff reported symptoms of depression, frequent mood swings, irritability and anxiety. (R.

255). Plaintiff took Risperidone to treat his impulsivity, anger problems and insomnia. (R. 255).

Plaintiff stated he had difficulty holding paid employment due to his difficulty concentrating,

memory problems and frequent mood swings. (R. 255). Dr. Kushner concluded that Plaintiff’s

intellectual functioning was below average to borderline. (R. 255). Dr. Kushner diagnosed

Plaintiff with unspecified bipolar disorder and unspecified cognitive disorder and recommended

that he continue with his current psychiatric treatment. (R. 257-258). Dr. Kushner found that

Plaintiff had the following functional limitations:

           x   Mild Limitations
                  o Following and understanding simple directions and instructions
                  o Performing simple tasks independently
           x   Moderate to Marked Limitations
                  o Maintaining attention and concentration
                  o Maintaining a regular schedule
                  o Learning new tasks
                  o Performing complex tasks under supervision
                  o Making appropriate decisions
                  o Relating adequately with others
                  o Appropriately dealing with stress




                                                 8
(R. 257). Dr. Kushner concluded that Plaintiff’s evaluation was “consistent with psychiatric and

cognitive problems, and these may significantly interfere with claimant’s ability to function on a

daily basis.” (R. 257).

2. E. Kamin, Ph.D.

        On July 7, 2014, State Agency psychiatric consultant E. Kamin, Ph.D., reviewed

Plaintiff’s medical records. (R. 80). Dr. Kamin opined that Plaintiff suffered from understanding

and memory limitations and opined that Plaintiff had the following limitations in mental

activities:

    x   Understanding and Memory
           o Not Significantly Limited
                    Remembering locations and work-like procedures
                    Understanding and remembering very short and simple instructions
           o Moderately Limited
                    Understanding and remembering detailed instructions
    x   Sustained Concentration and Persistence
           o Not Significantly Limited
                    Carrying out very short and simple instructions
                    Performing activities within a schedule, maintaining regular attendance,
                      and being punctual
                    Sustaining ordinary routine without special supervision
                    Working in coordination with or proximity to others without being
                      distracted
                    Making simple work-related decisions
                    Completing a normal workday or workweek without psychological
                      interruptions and performing at a consistent pace without unreasonable
                      breaks
           o Moderately Limited
                    Carrying out detailed instructions
                    Maintaining attention and concentration for extended periods
    x   Social Interaction
           o Not Significantly Limited
                    Interacting appropriately with the general public
                    Asking simple questions or requesting assistance
                    Getting along with coworkers and peers without distracting them
                    Maintaining socially appropriate behavior and adhering to basic standards
                      of neatness and cleanliness
           o Moderately Limited
                    Accepting instructions from and responding appropriately to supervisors

                                                9
   x   Adaptation
         o Not Significantly Limited
                 Responding appropriately to changes in work setting
                 Traveling in unfamiliar places or using public transportation
                 Being aware of normal hazards and taking appropriate precautions
         o Moderately Limited
                 Setting realistic goals or making independent plans

(R. 80). Dr. Kamin concluded that Plaintiff “appears capable of unskilled work on a sustained

basis.” (R. 82).

3. David Mahony, Ph.D.

       Psychiatric consultative examiner David Mahony, Ph.D. examined Plaintiff on October 2,

2015. (R. 400). Plaintiff indicated he had initial insomnia and loss of appetite with no weight

loss. (R. 400). Plaintiff’s symptoms of depression included irritability and argumentative

behavior. (R. 400). Dr. Mahony noted Plaintiff appeared to have cognitive defects, including

difficulty learning new material. (R. 401). Upon mental status examination, Dr. Mahony

observed that Plaintiff was cooperative. (R. 401). Plaintiff’s speech was fluent and clear and his

expressive and receptive languages were adequate. (R. 401). Dr. Mahony found that Plaintiff’s

thought processes were coherent and goal directed with no evidence of hallucinations, delusions

or paranoia. (R. 401).

       However, Plaintiff’s attention and concentration were impaired due to cognitive

limitations. (R. 401). Dr. Mahony observed that Plaintiff’s cognitive functioning was below

average, his insight was poor, and his judgment was poor. (R. 402). Dr. Mahony also stated it

was “not clear if [Plaintiff] is compliant with psychiatric medication.” (R. 402). Dr. Mahony

diagnosed Plaintiff with major depressive disorder, moderate, atypical type. (R. 402). Plaintiff’s

prognosis was poor as he was not receiving any sort of occupational therapy. (R. 402). In

addition, Dr. Mahony found that Plaintiff had the following functional limitations:



                                                10
   x   Not Limited
          o Understanding, remembering and carrying out simple instructions
   x   Mildly Limited
          o Making judgments on simple work-related decisions
   x   Moderately Limited
          o Understanding, remembering and carrying out complex instructions
          o Making judgments on complex work-related decisions
          o Interacting appropriately with the public, supervisors and co-workers
          o Responding appropriately to usual work situations and to changes in a routine
              work setting

(R. 404-405).

C. Plaintiff’s Testimony

       Plaintiff testified at the May 11, 2016 hearing before ALJ Pizzuto. (R. 40-74). At the

hearing, the ALJ asked Plaintiff if he wanted a Spanish interpreter and Plaintiff responded in the

affirmative. (R. 45). The ALJ went off the record. Upon returning, the ALJ stated Plaintiff

informed her an interpreter was not necessary. (R. 46). The ALJ asked Plaintiff if he felt

confident he could proceed in English. (R. 46). Plaintiff responded in Spanish, but the hearing

continued without a Spanish-language interpreter. (R. 46-47). The Court notes that Plaintiff’s

testimony is not entirely clear as he spends a significant amount of time conversing with his

mother in Spanish, answering inaudibly, providing answers in Spanish, or providing answers that

are non-responsive to the ALJ’s questioning. Plaintiff testified that he lived with his mother,

father and sister. (R. 56). He graduated from high school where he received an IEP and took

special education classes due to his language difficulties. (R. 56-57). Previously, Plaintiff

worked in the supermarket with his father. (R. 57). Plaintiff testified that he started working in

the supermarket when he was ten years old. (R. 62). Plaintiff indicated that he felt pressure

while working at the supermarket and had difficulty completing his shifts. (R. 58). Plaintiff

began working with his uncle and felt less pressure. (R. 59). However, he stopped working with




                                                 11
his uncle because of interpersonal issues. (R. 60). Plaintiff also testified that he worked at a pet

store from ages 14 to 17. (R. 63).

       Plaintiff testified that he saw a primary doctor, a social worker and a psychiatrist. (R. 49-

50). Plaintiff also stated that he was treated at St. Luke’s psychiatry department and was

prescribed medication. (R. 55). Plaintiff took his medicine at night, but did not take it during the

day because it made him feel as if he had “insomnia.” (R. 55).

       Finally, Plaintiff testified that he was hospitalized in the Dominican Republic for seven

days in January 2016 because he “blacked out.” (R. 51, 54, 64-72).

D. ALJ Pizzuto’s Decision

       In her decision dated November 10, 2016, (R. 10-27), ALJ Pizzuto followed the five step

procedure established by the Commissioner for evaluating disability claims. See 20 C.F.R.

§ 416.920. At step one, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since he applied for SSI. (R. 18). At step two, the ALJ found that Plaintiff had the

following severe impairments: major depressive disorder, moderate bipolar disorder, impulse-

control disorder and borderline intellectual functioning. (R. 18). The ALJ found that Plaintiff’s

asthma and headaches were non-severe impairments. (R. 18).

       At step three, the ALJ found that Plaintiff did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the impairments set forth at 20

C.F.R., Part 404, Subpart P, Appendix 1. (R. 19). In Plaintiff’s case, the ALJ found that he had

mild restriction in activities of daily living, moderate difficulties in social functioning, moderate

difficulties with respect to concentration, persistence or pace, and no episodes of extended

decompensation. (R. 19). The ALJ determined that Plaintiff’s impairments were insufficient to

satisfy the “paragraph B” criteria under the regulation. (R. 19). In addition, the ALJ found that



                                                 12
the “paragraph C” criteria were not satisfied because Plaintiff was capable of functioning

independently outside of a structured setting and did not have repeat episodes of

decompensation. (R. 19).

       Before step four of the sequential evaluation, the ALJ assessed Plaintiff’s residual

functional capacity and found that Plaintiff could perform a full range of work at all exertional

levels but with the following nonexertional limitations: he could perform simple, unskilled work

with occasional public and co-worker contact. (R. 20).

       At step four, the ALJ found that Plaintiff had no past relevant work. (R. 23). The ALJ,

therefore, proceeded to the fifth and final step of the sequential evaluation process. (R. 23). At

step five, the ALJ considered Plaintiff’s age, education, work experience, and residual functional

capacity and found that Plaintiff could perform work that exists in significant numbers in the

national economy. (R. 23-24). The ALJ, therefore, concluded that Plaintiff was not disabled. (R.

24).

II. DISCUSSION

       Plaintiff argues that the ALJ violated her duty to develop the record by failing to provide

Plaintiff and his witness with a Spanish-language interpreter and allegedly failing to elicit

testimony concerning Plaintiff’s medical impairments. (Pl. Br. at 12-21). Plaintiff also maintains

that the ALJ committed legal error by failing to accord the proper weight to the opinions of

Plaintiff’s treating physicians. (Id. at 21-24). Finally, Plaintiff contends that the ALJ’s decision

is not supported by substantial evidence. (Id. at 24-26).

       After summarizing the applicable legal standards, the Court addresses Plaintiff’s

arguments below.




                                                 13
A. Legal Standards

        A claimant is disabled if he or she “is unable ‘to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.’” Cichocki v. Astrue, 729 F.3d 172, 176 (2d Cir. 2013) (quoting 42 U.S.C.

§ 423(d)(1)(A)). The SSA has enacted a five-step sequential analysis to determine if a claimant

is eligible for benefits based on a disability:

                (1) whether the claimant is currently engaged in substantial gainful
                activity; (2) whether the claimant has a severe impairment or
                combination of impairments; (3) whether the impairment meets or
                equals the severity of the specified impairments in the Listing of
                Impairments; (4) based on a “residual functional capacity”
                assessment, whether the claimant can perform any of his or her past
                relevant work despite the impairment; and (5) whether there are
                significant numbers of jobs in the national economy that the
                claimant can perform given the claimant’s residual functional
                capacity, age, education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014) (citing Burgess v. Astrue, 537 F.3d 117,

120 (2d Cir. 2008); 20 C.F.R. § 416.920(a)(4)(i)-(v)).

        The claimant has the general burden of proving that he or she is statutorily disabled “and

bears the burden of proving his or her case at steps one through four.” Cichocki, 729 F.3d at 176

(quoting Burgess, 537 F.3d at 128). At step five, the burden then shifts “to the Commissioner to

show there is other work that [the claimant] can perform.” Brault v. Soc. Sec. Admin., Comm’r,

683 F.3d 443, 445 (2d Cir. 2012).

B. Standard of Review

        When reviewing an appeal from a denial of SSI benefits, the Court’s review is “limited to

determining whether the SSA’s conclusions were supported by substantial evidence in the record

and were based on a correct legal standard.” Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013)


                                                  14
(quoting Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012)); see also 42 U.S.C. § 405(g).

The Court does not substitute its judgment for the agency’s, “or determine de novo whether [the

claimant] is disabled.” Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012) (alteration

in original) (quoting Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998)). However, where the

proper legal standards have not been applied and “might have affected the disposition of the

case, [the] court cannot fulfill its statutory and constitutional duty to review the decision of the

administrative agency by simply deferring to the factual findings of the ALJ.” Pollard v. Halter,

377 F.3d 183, 189 (2d Cir. 2004) (quoting Townley v. Heckler, 748 F.2d 109, 112 (2d Cir.

1984)). Therefore, “[f]ailure to apply the correct legal standards is grounds for reversal.” Id.

“Where there are gaps in the administrative record or the ALJ has applied an improper legal

standard,” remand to the Commissioner “for further development of the evidence” is appropriate.

Rosa v. Callahan, 168 F.3d 72, 82–83 (2d Cir. 1999) (quoting Pratts v. Chater, 94 F.3d 34, 39

(2d Cir. 1996)).

C. Failure to Provide an Interpreter

        Plaintiff argues that he did not receive a full and fair hearing because he was not provided

with an interpreter at the hearing. (Pl. Br. at 13). Plaintiff also contends it was improper for him

to interpret for his mother, Gladiris Hernandez, instead of being provided with an interpreter. (Id.

at 16). In response, the Commissioner argues that Plaintiff consented to continue with the

hearing without the aid of an interpreter and was not disadvantaged by proceeding without one.

(Def. Reply at 4). The Commissioner further maintains that Plaintiff’s mother did not require an

interpreter because she was not deemed a witness and was merely there to assist Plaintiff. (Id. at

4-5).

        “Before determining whether the Commissioner’s conclusions are supported by

substantial evidence,” the Court “must first be satisfied that the claimant has had a full hearing
                                                  15
under the . . . regulations and in accordance with the beneficent purposes of the [Social Security]

Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (alterations in original) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). The SSA has an internal policy of providing

interpreters to claimants with limited proficiency in English and will provide an interpreter “to

individuals requesting language assistance or when it is evident that such assistance is necessary

to ensure that the individual is not disadvantaged.” SSA’s Program Operations Manual System,

GN 00203.11; see also Hearings, Appeals, and Litigation Law Manual I-2-6-10. While the

SSA’s internal policies are generally not binding upon the SSA, a “violation of the interpreter

policy can result in the denial of a full and fair hearing.” Tankisi v. Comm’r of Soc. Sec., 521

Fed. Appx. 29, 31 (2d Cir. 2013); see also DiPaolo v. Barnhart, No. 01-cv-3123(JG), 2002 WL

257676, at *8-10 (E.D.N.Y. Feb. 8, 2002) (remanding based on denial of interpreter); Alvarez v.

Comm’r of Soc. Sec. Admin., No. 10-890(JBS), 2011 WL 2600712, at *3 (D.N.J. June 28, 2011)

(“Although the Program Operations Manual does not have the force of law, generally a violation

of the interpreter policy is viewed as a failure to provide a full and fair hearing.”); Martinez v.

Astrue, No. 07-cv-699(SRU), 2009 WL 840661, at *2 n. 1 (D. Conn. Mar. 30, 2009)

(“[T]raditional notions of due process would suggest that without an interpreter a claimant

unable to communication in English would hardly receive a ‘full hearing . . . in accordance with

the beneficent purposes of the Act.’”) (quoting Echevarria v. Sec’y of Health and Human Servs.,

685 F.2d 751, 755 (2d Cir. 1982)).

       At the beginning of the hearing, the ALJ and Plaintiff had the following exchange

concerning his need for a Spanish-language interpreter:

               ALJ: Do you feel like you would understand better if it was explained to
               you in Spanish?

               CLMT: Yes.

                                                  16
               ALJ: You would prefer to have it explained to you in Spanish?

               CLMT: Mm-hmm.

               ALJ: Because I could – I could see if our interpreter is available.

               CLMT: Yeah. That would be much better.

(R. 45). The ALJ then asked Plaintiff in English if Plaintiff wanted an attorney and then

went off the record in order to secure an interpreter. Once the hearing went back on the

record, the record reflects the following exchange:

               ALJ: So the first thing – we went back on the record because Mr. Hernandez
               is confident that he can proceed in English. Is that correct?

               CLMT: (Speaking in Spanish.)

               ALJ: You feel good about speaking in English?

               CLMT: (Speaking in Spanish.)

               ALJ: Okay. And you’re translating into Spanish because your mom speaks
               primarily Spanish. Is that correct?

               CLMT: (No verbal response.)

               ALJ: Okay. And she’s here to help you, right, and to support you?

               CLMT: Yes.

(R. 46-47). The record does not clearly show that Plaintiff consented to proceeding without

a Spanish-language interpreter as he continued to respond to the ALJ in Spanish. Based

on this record, the Court cannot conclude that Plaintiff agreed to continue with the hearing

without a Spanish-language interpreter.

       Moreover, the lack of an interpreter contributed to significant communication

issues between the ALJ and Plaintiff. Plaintiff indicated to the ALJ that he did not

understand certain questions. (R. 42). He also responded to many questions in Spanish and

                                                17
at times appeared unable to articulate a response in English to simple questions posed by

the ALJ. (R. 45-46, 55-63, 71). The record also contains numerous remarks on Plaintiff’s

limited English proficiency compounded by his language disorder and speech delays. (R.

259, 400, 431). Many of Plaintiff’s therapy sessions took place in Spanish and he indicated

to his medical providers that he had difficulty with English. (R. 247, 275, 293, 296-98, 312,

350). It is likely that had Plaintiff been provided with an interpreter, he would have been

able to answer the ALJ’s questions more effectively and provide useful information

concerning his impairments and medical history, including information concerning his

seven-day hospitalization in the Dominican Republic.

       Plaintiff also argues that the ALJ’s failure to provide Plaintiff’s mother with an

interpreter warrants remand. (Pl. Br. at 16-19).      The Commissioner’s argument that

Plaintiff’s mother was not a witness and therefore did not require an interpreter is

unavailing. Plaintiff attended the hearing without any representation and was accompanied

solely by his mother. The record indicates that Plaintiff’s mother played a central role in

Plaintiff’s life. Plaintiff lived with his mother and she attended numerous psychotherapy

sessions with Plaintiff. (R. 247, 255, 285, 291, 296, 413). She assisted Plaintiff with his

answers at the hearing. (R. 59-60). The ALJ also questioned Plaintiff’s mother about

Plaintiff’s work history and the contact information for the hospital where Plaintiff had

been admitted. (R. 59-60, 64-70). Plaintiff argues the lack of an interpreter may have

prevented the ALJ from getting the correct contact information for the hospital. The Court

agrees. Given Plaintiff’s dependence on his mother and her involvement in Plaintiff’s

treatment history, the ALJ should have provided Plaintiff’s mother with an interpreter.




                                                 18
       Accordingly, the ALJ’s failure to provide Plaintiff and his mother with an

interpreter deprived Plaintiff of a full and fair hearing, which constitutes legal error and

warrants remand. See Corporan v. Comm’r of Soc. Sec., No. 12-Civ-6704(JPO), 2015 WL

321832, at *2 (S.D.N.Y. Jan. 23, 2015) (“Remand is appropriate if the reviewing court

concludes that the claimant did not receive a full and fair hearing.”) (citing Selmo v.

Barnhart, No. 01-CV-7374, 2002 WL 31445020, at *7 (S.D.N.Y. Oct. 31, 2002)).

D. Developing Testimony from Plaintiff and Plaintiff’s Mother

       “Social Security proceedings are inquisitorial rather than adversarial.” Sims v. Apfel, 530

U.S. 103, 110–11 (2000). “This duty is present even when a claimant is represented by counsel .

. . but it is heightened when a claimant proceeds pro se.” Atkinson v. Barnhart, 87 Fed. Appx.

766, 768 (2d Cir. 2004). Consequently, an ALJ has an affirmative duty to develop the record on

behalf of all claimants. Moran, 569 F.3d at 112. “This entails a heightened obligation to ensure

both the completeness and the fairness of the administrative hearing.” Jackson v. Colvin, No. 13-

CV-5655(AJN)(SN), 2014 WL 4695080, at *15 (S.D.N.Y. Sept. 3, 2014) (citing Cullinane v.

Sec’y of Dep’t of Health and Human Servs., 728 F.2d 137, 137 (2d Cir. 1984)); see also Devora

v. Barnart, 205 F. Supp. 2d 164, 173 (S.D.N.Y. 2002) (“The ALJ’s duty to develop the

administrative record encompasses not only the duty to obtain a claimant’s medical records and

reports but also the duty to question the claimant adequately about any subjective complaints and

the impact of the claimant’s impairments on the claimant’s functional capacity.”). “The ALJ’s

duty to develop the record is further enhanced when the disability in question is a psychiatric

impairment.” Jackson, 2014 WL 4695080, at *16.

       Plaintiff argues that the ALJ failed to develop the record by failing to elicit appropriate

testimony from Plaintiff or his mother. (Pl. Br. at 18). The Commissioner argues that the ALJ



                                                19
had substantial discretion in questioning Plaintiff and fully developed the hearing record. (Def.

Reply at 6-8).

       Having reviewed the transcript of the hearing, the Court finds that the ALJ encountered

numerous barriers communicating with Plaintiff and his mother, which led to short or confusing

answers and truncated lines of questioning. The ALJ was unable to sufficiently question

Plaintiff regarding his daily activities and ability to work. The record is also devoid of any

questioning related to Plaintiff’s physical or psychiatric diagnoses and the impact those

impairments had on Plaintiff. While the ALJ was not required to delve into every aspect of

Plaintiff’s medical and work history at the hearing, even the areas the ALJ did touch upon were

left largely unexplored as a result of disjointed communication. Additionally, in order to make

sense of Plaintiff’s short, often non-responsive answers, the ALJ frequently relied upon leading

questions. However, the Court is not convinced Plaintiff understood all of the questions he was

being asked before answering. For example, the ALJ asked Plaintiff, “So you got in a

confrontation with one of his family members, and he decided to fire you as a result?” (R. 61).

In response, Plaintiff testified, “I was – [INAUDIBLE] but the boss of the supermarket said no

more.” (R. 61). As discussed above, many of the issues in communication could have been

alleviated by use of an interpreter for both Plaintiff and his mother.

       The Court disagrees with the Commissioner’s contention that the ALJ was not required to

question Plaintiff’s mother because the ALJ determined that she was not a witness. (Def. Reply

at 8). Plaintiff relied heavily upon his mother during the hearing, frequently consulting with her

in Spanish so she could assist him with answering questions. The Court cannot determine on this

record if Plaintiff’s inability to answer questions was related solely to the interpretation issues or

resulted from an intellectual disability rendering Plaintiff incapable of understanding or



                                                  20
answering the questions. Consequently, it was incumbent upon the ALJ to include Plaintiff’s

mother in the hearing in order to adequately develop the record. Indeed, at times the ALJ

questioned Plaintiff’s mother when it appeared Plaintiff could not answer:

                 Q: Why did you stop working? If you felt less pressure and it was a better
                 environment for you, why did you stop?

                 WTN: (Speaking in Spanish.)

                 Q: Why did he stop working?

                 CLMT: (Speaking in Spanish.)

                 WTN: He thinks – he thinks something more – people talking to him.

                 CLMT: Yeah.

                 WTN: He thinks something more – some people play he (phonetic) he is
                 one problem.

(R. 59-60). As noted above, Plaintiff’s mother played an important role in Plaintiff’s life and

would undoubtedly have been a useful source of information. In particular, Plaintiff’s mother

had the contact information for the hospital where Plaintiff was hospitalized for seven days due

to his visual hallucinations. (R. 66-70). The ALJ concluded that the hospital Plaintiff’s mother

referred to was called Centro Medico Siglo 21. (R. 70). However, it is not clear if the ALJ

received the correct contact information for the hospital. The ALJ was unable to obtain any

hospital records from Centro Medico Siglo 21, and the post office returned the ALJ’s records

request. 4 (R. 231-32). On remand, in addition to questioning Plaintiff about his medical

impairments, the ALJ should make another effort to obtain the medical records from Plaintiff’s

hospitalization with the aid of an interpreter.



4
 The letter to Centro Medico Siglo 21 was written in English instead of Spanish. (R. 232). Even if the letter were
delivered, the lack of translation may delay receipt of any medical records.


                                                        21
         Accordingly, the Court finds that the ALJ’s failure to develop the testimony of Plaintiff

and his mother deprived him of a full and fair hearing, warranting remand.

E. Treating Physician Rule

         Plaintiff argues the ALJ violated the treating physician rule by giving significant weight

to the consultative examiners Plaintiff met with only once. (Pl. Br. at 21-23). The Commissioner

contends that the ALJ considered all relevant assessments provided by Plaintiff’s treating

providers and effectively incorporated them into her conclusion regarding Plaintiff’s residual

functional capacity. (Def. Reply at 9-10).

         In determining a claimant’s residual functional capacity, the ALJ must apply the “treating

source rule,” also known as the “treating physician rule,” which requires the ALJ to accord

controlling weight to the opinions of “treating sources” when those opinions are “well-supported

by medically acceptable clinical and laboratory diagnostic techniques” and “not inconsistent with

the other substantial evidence in [the] record.” 20 C.F.R. § 416.927(c)(2). 5 If there is substantial

evidence in the record that contradicts or questions the credibility of a treating source’s

assessment, the ALJ may give that treating source’s opinion less deference. Halloran v.

Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (finding that treating physician’s opinions were not

entitled to controlling weight because they were not supported by substantial evidence in the

record).

         “‘The duty to develop the record goes hand in hand with the treating physician rule,

which requires the ALJ to give special deference to the opinion of a claimant’s treating



5
  20 C.F.R. § 416.927 was amended effective March 27, 2017, and the revisions apply to all claims filed before that
date. See Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844, 5844, 5880–81
(Jan. 18, 2017). Other than the definition of “treating source” the new regulation remains substantially the same for
claims filed before March 27, 2017. Compare 20 C.F.R. § 416.927 (version effective Aug. 24, 2012, to Mar. 26,
2017), with id. § 416.927 (version effective Mar. 27, 2017). For claims filed on or after March 27, 2017, the rules in
20 C.F.R. § 416.920c now apply.

                                                         22
physician.’” Paredes v. Comm’r of Soc. Sec., No. 16-CV-00810(BCM), 2017 WL 2210865, at

*17 (S.D.N.Y. May 19, 2017) (quoting Batista v. Barnhart, 326 F. Supp. 2d 345, 353 (E.D.N.Y.

2004)). “An ALJ cannot, of course, pay deference to the opinion of the claimant’s treating

physician if no such opinion is in the record.” Id. Consequently, “[t]he ALJ must make

reasonable efforts to obtain a report prepared by a claimant’s treating physician even when the

treating physician’s underlying records have been produced.” Jackson, 2014 WL 4695080, at

*17; see also Molina v. Barnart, No. 04 Civ. 3201(GEL), 2005 WL 2035959, at *7 (S.D.N.Y.

Aug. 17, 2005) (“[T]he ALJ must ‘make every reasonable effort to obtain not merely the medical

records of the treating physician but also a report that sets forth the opinion of the treating

physician as to the existence, the nature, and the severity of the claimed disability.’”) (citation

omitted).

       Once the ALJ obtains the treating source’s opinion, if the ALJ does not give controlling

weight to the opinion, the ALJ must consider various factors and provide “good reasons” for the

weight given. 20 C.F.R. § 416.927(c)(2)-(6); see also Greek v. Colvin, 802 F.3d 370, 375 (2d

Cir. 2015). These factors include (1) the length of the treatment relationship and the frequency

of examination; (2) the nature and extent of the treatment relationship; (3) the supportability of

the opinion; (4) the consistency with the record as a whole; (5) the specialization of the treating

physician; and (6) other factors that are brought to the attention of the Court. 20 C.F.R.

§ 416.927(c)(2)-(6). “[T]o override the opinion of the treating physician . . . the ALJ must

explicitly consider” the foregoing factors. Greek, 802 F.3d at 375 (alteration in original) (quoting

Selian, 708 F.3d at 418).




                                                  23
           In this case, the medical records indicate that Plaintiff was treated by Dr. Gunja, Dr.

Perez and Dr. Patel. 6 In addition to providing medical records, Dr. Patel and Dr. Gunja

completed a physician’s functional assessment form for the New York City Human Resources

Administration. (R. 245, 253). Dr. Patel could not determine Plaintiff’s functional capacity and

stated a determination was “pending head scans and CT results.” (R. 245). Dr. Gunja also

declined to opine on Plaintiff’s functional capacity and stated that an “occupational therapist’s

formal assessment [was] required to specify specific deficits and duration of deficits in

workplace.” (R. 253). The record does not include an opinion from Dr. Perez concerning

Plaintiff’s functional capacity. The ALJ sent Dr. Perez a medical source statement to fill out on

October 2, 2015, but he did not complete it. (R. 157). The ALJ did not send a medical source

statement to Dr. Gunja or Dr. Patel. It is unclear from the record if Dr. Patel rendered an

assessment on Plaintiff’s functional capacity after receiving Plaintiff’s head scan and CT results.

           The ALJ accorded “significant weight” to the opinions of Dr. Kushner, Dr. Mahony and

Dr. Kamin. (R. 22-23). The ALJ assigned these opinions significant weight because they were

“consistent with evidence of some intellectual deficits, and some deficits in concentration,

memory and social functioning within the home.” (R. 22). The ALJ further reasoned that the

opinions were “consistent with the residual functional capacity afforded” and “consistent in

finding that the cl has no limitation in ability to follow and understand simple directions and

instructions, perform simple tasks independently, maintain attention and concentration and

maintain a regular schedule.” (R. 22).

           While the ALJ considered the underlying medical records from Plaintiff’s treating

physicians, the ALJ did not have the benefit of a report or medical source statement from any of



6
    Plaintiff also regularly saw licensed social workers, including Mr. Berrios and Ms. Spencer.

                                                           24
Plaintiff’s treating physicians opining on the impact Plaintiff’s medical impairments had on his

ability to work. While Dr. Gunja deferred his opinion to an occupational therapist in a form

prepared for the New York City Human Resources Administration, Dr. Patel indicated that her

opinion was “pending” based on results from additional testing. (R. 254). The ALJ recognized

the importance of obtaining an opinion from Dr. Perez by mailing him a medical source

statement. (R. 157). The Court remands the case because similar efforts should have been made

with Plaintiff’s other treating physicians before the ALJ assigned significant weight to the

opinions of Plaintiff’s consultative examiners. See Paredes, 2017 WL 2210865, at *17; Molina,

2005 WL 2035959, at *6.

F. Substantial Evidence

       “‘Whether the ALJ has met his duty to develop the record is a threshold question.’”

Paredes, 2017 WL 2210865, at *17 (quoting Hooper v. Colvin, 199 F. Supp. 3d 796, 806

(S.D.N.Y. 2016)). “[W]here the ALJ has failed to develop the record, a reviewing court need

not—indeed, cannot—reach the question of whether the Commissioner’s denial of benefits was

based on substantial evidence.” Barrie on behalf of F.T. v. Berryhill, No. 16 Civ. 5150

(CS)(JCM), 2017 WL 2560013, at *11 (S.D.N.Y. June 12, 2017) (order adopting report and

recommendation) (internal quotation marks omitted). In this case, the Court finds that the record

at the administrative hearing was not fully developed given Plaintiff’s language limitations and

the ALJ’s failure to make reasonable efforts to obtain opinion reports from two of Plaintiff’s

treating physicians. See Sections II.C, II.D and II.E, supra. In light of the need for further

development of the evidence, as discussed above, the Court cannot evaluate whether substantial

evidence supports the ALJ’s decision.




                                                 25
III. CONCLUSION

         For the foregoing reasons, the Commissioner’s motion for judgment on the pleadings is

denied, Plaintiff’s motion is granted, and the case is remanded for further proceedings consistent

with this opinion. The Clerk is respectfully requested to terminate the pending motions (Docket

Nos. 26, 39) and close the case.


Dated:    December 19, 2018
          White Plains, New York

                                                     SO ORDERED:


                                                      __________________________  _ _
                                                     _______________________________
                                                      UDITH C.
                                                     JUDITH   C McCARTHY
                                                     United States Magistrate Judge




                                                26
